Citation Nr: 1504294	
Decision Date: 01/29/15    Archive Date: 02/09/15

DOCKET NO.  08-16 611A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Chicago, Illinois


THE ISSUE

Entitlement to service connection for a prostate disability.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

M. Caylor, Associate Counsel


INTRODUCTION

The Veteran had active military service from September 1978 to October 1995.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from an October 2006 rating decision by the Department of Veterans Affairs (VA) Regional Office (RO) in Winston-Salem, North Carolina.  Jurisdiction was subsequently transferred to the RO in Chicago, Illinois.  In November 2011, the Board remanded the issue for additional development.

The Board has reviewed the physical, Veterans Benefits Management System (VBMS), and Virtual VA claims files.

While the Veteran previously filed a claim for service connection for a genitourinary condition that was denied in a March 1996 rating decision, new and material evidence is not required prior to adjudicating the Veteran's current claim for a prostate disability, as the current claim involves a different, distinctly diagnosed disability.  See Boggs v. Peake, 520 F.3d 1330, 1335 (Fed. Cir. 2008) (the issue is whether the current claim has the same "factual basis"-the same disease or injury-as the previously denied claim).

The issues of whether new and material evidence has been presented to reopen claims for service connection for hypertension, chest pains, a hiatal hernia, and hematuria and entitlement to service connection for gastroesophageal reflux disease (GERD) and erectile dysfunction (ED) have been raised by the Veteran's January 2012 statement and the January 2012 VA examination, but have not been adjudicated by the Agency of Original Jurisdiction (AOJ).  Therefore, the Board does not have jurisdiction over them, and they are referred to the AOJ for appropriate action.  38 C.F.R. § 19.9(b) (2014).


FINDING OF FACT

The Veteran's benign prostate hypertrophy was not incurred in service, is not etiologically related to an in-service injury, event, or disease, and is not proximately due to or chronically aggravated by service-connected disability.


CONCLUSION OF LAW

The criteria for service connection for benign prostate hypertrophy have not been met.  38 U.S.C.A. §§ 1110, 1131 (West 2014); 38 C.F.R. §§ 3.303, 3.309 (2014).


REASONS AND BASES FOR FINDING AND CONCLUSION

I.  Procedural Duties

VA satisfied its duty to notify the appellant pursuant to the Veterans Claims Assistance Act of 2000 (VCAA).  38 U.S.C.A. §§5100, 5102-5103A, 5106, 5107, 5126 (West 2002 & Supp. 2013); 38 C.F.R. §§ 3.102, 3.156(a), 3.326(a) (2014).  VA provided the required notice in February 2007.  While it was not provided prior to the October 2006 rating decision, he was not prejudiced by the delay, as he continued to submit relevant evidence and has not alleged that he was prevented from submitting other relevant evidence.  

VA also satisfied its duty to assist the appellant in the development of his claim.  

VA satisfied its duty to seek relevant records.  The RO associated the Veteran's service treatment records (STRs), VA treatment records, military hospital treatment records, and private treatment records with the claims file.  As the appellant has not identified any evidence not already of record, the Board concludes VA has made every reasonable effort to obtain all relevant records.

VA also satisfied its duty to obtain a medical examination or opinion when required.  VA provided an examination in January 2012 addressing the Veteran's claim.  The examinations and opinions are adequate, as the examiner considered the relevant history of his symptoms, provided sufficiently detailed descriptions of any disability, and included clear conclusions.  Stefl v. Nicholson, 21 Vet. App. 120, 123-24 (2007); Barr v. Nicholson, 21 Vet. App. 303, 311-12 (2007) (holding that once VA undertakes the effort to provide an examination when developing a claim, even if not statutorily obligated to do so, VA must ensure that the examination provided is adequate).  While a prostate cancer examination was not conducted, the Veteran will not be prejudiced, as he denied having been diagnosed with prostate cancer and the record contains no competent, credible, and probative evidence indicating that he has ever had prostate cancer.

Consequently, no further action is needed to comply with 38 U.S.C.A. § 5103(a), § 5103A, or 38 C.F.R. § 3.159, and the appellant will not be prejudiced by the adjudication of his claim.  See Bernard v. Brown, 4 Vet. App. 384 (1993).

II.  Merits of the Claim

The Veteran contends he has a prostate disability that was incurred in service or is etiologically related to having had blood in his urine during active service or serving in Kuwait.  See November 2006 Notice of Disagreement.

To prevail on a direct service connection claim, there must be competent medical or, in certain circumstances, lay evidence of (1) a current disability, (2) in-service incurrence or aggravation of a disease or injury, and (3) a nexus between the in-service disease or injury and the current disability.  Shedden v. Principi, 381 F.3d 1163, 1167 (Fed. Cir. 2004).

If a Veteran had at least 90 days of active service, a chronic disease may be presumed service-connected if it manifested to a degree of at least 10 percent within a presumptive period following the Veteran's separation from active service.  38 U.S.C.A. §§ 1101, 1110, 1112, 1113 (West 2014); 38 C.F.R. §§ 3.307, 3.309.  If a chronic disease existed during service or within a presumptive period after separation from active service, subsequent manifestations of that chronic disease, however remote, are service connected unless clearly attributable to intervening causes.  38 C.F.R. § 3.303(b).  For a disease to be considered chronic, there must be a combination of manifestations sufficient to identify the disease entity and sufficient observation to establish chronicity at the time; isolated findings or a diagnosis including the word "chronic" do not establish chronicity.  38 C.F.R. §§ 3.303(b), 3.307.

If a disease listed in 38 C.F.R. § 3.309(a) was noted during service or within the presumptive period but was not shown to be chronic, or if a diagnosis of chronicity may be legitimately questioned, then a showing of continuity of symptomatology after discharge is required.  38 C.F.R. § 3.303(b); Barr, 21 Vet. App. at 307 (holding that continuity of symptomatology for a disability "noted" in service requires both post-service continuity of the same symptomatology and evidence of a nexus between the present disability and the post-service symptomatology).  But see Walker v. Shinseki, 708 F.3d 1331, 1338 (Fed. Cir. 2013) (holding that 38 C.F.R. § 3.303(b) "is only available to establish service connection for the specific chronic diseases listed in [section] 3.309(a)"). 

If a chronic disease is diagnosed after separation from service and not within any applicable presumptive period, service connection may still be granted if all the evidence establishes that it was incurred in service.  38 C.F.R. § 3.303(d). 

Service connection may also be granted where disability is proximately due to or the result of an already service-connected disability, or where a service-connected disability aggravates, or causes an increase in, a non-service-connected disability.  38 C.F.R. § 3.310 (2014); Allen v. Brown, 7 Vet. App. 439 (1995) (en banc).

The Veteran has a diagnosis of benign prostate hypertrophy.  See January 2012 VA Examinations.  As benign prostate hypertrophy is not a chronic disease subject to presumptive service connection, he is not entitled to service connection on a presumptive basis.  Further, as the January 2012 VA examiner noted that the onset date was 2003, eight years following the Veteran's separation from service, and then opined that it was less likely than not incurred in or caused by an in-service injury, event, or disease, including recurrent hematuria in service, he is also not entitled to service connection on a direct basis.  The examiner's rationale was that no documents in service treatment records (STRs) refer to any hypertrophy, in March 1995 a urologist found an examination of the prostate was normal without symptoms of a voiding dysfunction, it would be unusual to develop symptoms at 38 or 39 years old, and the hypertrophy was first diagnosed and treated first in early 2003, eight years after the Veteran's separation from service.  See Mach 1995 STR; July 1995 Separation Examination (finding genitourinary system normal); December 1995 VA General Examination (revealing a normal genitourinary system). 

While VA treatment records from January 2002 indicate that the Veteran had benign prostate hypertrophy and had reported nocturia, the VA examiner's opinion is still adequate, as it does not affect the examiner's rationale, as March 1999 and October 2001 VA treatment records, as well as private and military hospital treatment records from prior to January 2002 appear silent for any diagnosis of benign prostate hypertrophy or hyperplasia, or any other prostate disability.  Further, a physical examination of the prostate was normal.  See also January 2003 VA Treatment Records (revealing an assessment of nocturia likely secondary to benign prostate hypertrophy with normal prostate examination).

While the January 2012 VA examiner did not provide an opinion regarding secondary service connection, the Board still finds the opinion is adequate, as nothing in the record appears to suggest that the Veteran's benign prostate hypertrophy is proximately due to or chronically aggravated by his service-connected knee, finger, toe, or skin disabilities.  

While the Veteran is competent to report having had symptoms of blood in his urine, or hematuria, as it is lay observable, and his reports are credible and entitled to probative weight, he is not competent to provide a medical nexus in this case.  Jandreau v. Nicholson, 492 F.3d 1372, 1377, 1377 n.4 (Fed. Cir. 2007).  The issue is medically complex, as it involves major organs and bodily systems, and requires specialized knowledge and experience.  Id.; Woehlaert v. Nicholson, 21 Vet. App. 456, 462 (2007) (reiterating the need for supporting medical evidence in claim for rheumatic heart disease).  

Consequently, the competent, credible, and probative evidence of record weighs against granting service connection for benign prostate hypertrophy.


ORDER

Service connection for a prostate disability is denied.



____________________________________________
K. PARAKKAL
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


